PEARSON, Judge
(dissenting).
At the trial of the issue of negligence between the plaintiff and the defendants, a final judgment based upon a jury verdict was entered in favor of the plaintiffs *503against Winn-Dixie Stores, Inc., and a final judgment in favor of Kressley-Davis, Inc., against the plaintiffs was also entered. It, therefore, appears that the jury determined that no negligence of Kressley-Davis, Inc., contributed to plaintiff’s injury. The evidence fully supports such a holding.
A subsequent holding by the court that the accident arose out of “the presence or activity of the undersigned [Kressley-Davis] or any of our servants, agents, employees and representatives or out of the presence of such equipment, when such persons or equipment are on your premises . . . ” is not supported by the evidence in this cause.
I would, therefore, hold that the judgment against Kressley-Davis is not supported by the evidence on this record. Cf. University Plaza Shopping Center v. Stewart, Inc., 272 So.2d 507 (Fla.1973).